Case 1:19-mj-00544 Documdri_t@/Eile'dgn 05/03/19 in TXSD Page 1 of 1

United States District Co\MM%M

FlLEn
Southern District of Texas MAY - 3 2039

 

md J. Bradley, Clerk of could
UN|TED STATES OF AMER|CA

v

Manuel Edgardo MEND\ETA-Rodas CR|M|NAL COMPLA|NT
Honduras

AO76 427 992 (EWA) CASE NUMBER B-19 571 L‘][ MJ

l, the undersigned complainant being duly sworn, state the following is true and correct to the
best of my knowledge and belief. On or about September 21, 2018 , the defendant, an alien
who had previously been denied admission, excluded or removed knowingly and unlawfully

was present in the United States having been found in Cameron County, Texas, the

said defendant having not obtained the consent of the Attorney Genera| or the Secretary of

the Department of Home|and Security to reapply for admission into the United States,

in violation of Title 8 United States Codel Section(sl 1326(a[

l further state that l am a Deportation Oft"lcer and that this complaint is based on the following
facts: The defendant was encountered by immigration Offlcers conducting routine jail checks at
the Cameron County Jai| on September 21, 2018. The defendant was subsequently arrested on
May 03, 2019. The defendant is a citizen and national of Honduras who was previously
deported, excluded or removed from the United States on August 18, 2008. Record checks
revealed that the defendant has not applied for permission from the proper authorities to re-
enter the United States.

Defendant has $0.00

 

Alfonso Lemming Deportation Ofiicer
Name and Title of Complainant

Sworn to before me and subscribed in my presence,

May 3, 2019 at Brownsville, Texas
Date City and State

Ronald G. Morgan U.S. Magistrate Judge MW/

Name and Title of Judicial Of]icer /Signature ofjudicial Oji’cer/

 

